             Case 1:18-mj-00185 Document 2 Filed 10/09/18 Page 1 of 5 PageID #: 3


AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      District of Delaware

                  United States of America
                               V.

                   KENNETH HOLLAND                                       Case No.
                                                                                    18-
                                                                                          l(J_5
                                                                                            7      ~


                                         i
                                                                                 ,~ \ \ l l l1vr >
                          Defendant(s)
                                         i
                                                       INAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               September 12, 2018,             in the counties of       Kent and Sussex    in the
                       District of _ _ _D_e_la_w_a_r_e___ , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 922(g)(1)                         Possession of Firearm by a Person Convicted of a Felony
21 U.S.C. §§ 841(a), 841 (b)(1)(C)            Possession with Intent to Distribute a Controlled Substance




         This criminal complaint is based on these facts:
See attached Affidavit, fully incorporated herein.




         ~ Continued on the attached sheet.




Sworn to before me and signed in my presence.


Date:


City and state:                     Wilmington, Delaware
   Case 1:18-mj-00185 Document 2 Filed 10/09/18 Page 2 of 5 PageID #: 4




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Sally Koeplin, being duly sworn, assert that the following information is true to the best

of my knowledge, information, and belief:

                   INTRODUCTION AND BACKGROUND OF AFFIANT

        1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives ("ATF") and have been so employed since January of 2016. I am currently assigned

to the Wilmington, Delaware Field Office within the Baltimore Field Division. I am a graduate of

the Federal Law Enforcement Training Center's Basic Criminal Investigator Program and the

ATF's Special Agent Basic Training Program. Prior to your Affiant's employment with ATF,

your Affiant was a sworn law enforcement officer with the Uniformed Division of the United

States Secret Service for over five (5) years. During the course of your Affiant's law enforcement

career, your Affiant has received law enforcement training on the investigation of firearms and

narcotics offenses. Your Affiant has participated in numerous investigations of firearms and

narcotics offenses and has participated in the seizure of firearms and illegal narcotics. Your Affiant

has also had numerous conversations with police officers and Federal agents about the facts and

circumstances of firearms and narcotics offenses.

       1.      In that capacity, I am currently assigned as a case agent in the investigation of

KENNETH HOLLAND ("HOLLAND"). I make this Affidavit in support of a criminal complaint

for HOLLAND, for Possession of a Firearm by a Person Prohibited, in violation of 18 U.S.C.

§ 922(g)(I ), and for Distribution and/or Possession with Intent to Distribute a Controlled

Substance, in violation of 21 U.S.C. §§ 84l(a)(I) and 84l(b)(l)(C), specifically a mixture and

substance containing a detectable amount of heroin (the "SPECIFIED FEDERAL OFFENSES").

       2.      All information contained in this Affidavit is either personally known by me or has
   Case 1:18-mj-00185 Document 2 Filed 10/09/18 Page 3 of 5 PageID #: 5




been related to me by other law enforcement agents unless otherwise indicated. Because this

Affidavit is being submitted for the limited purpose of securing a criminal complaint, I have not

included each and every fact known to me concerning this investigation. Rather, I have set forth

only the facts that I believe are necessary to establish probable cause that HOLLAND violated one

or more of the SPECIFIED FEDERAL OFFENSES as indicated below.

                          THE SPECIFIED FEDERAL OFFENSES

          3.   Pursuant to 18 U.S.C. § 922(g)(l), it is unlawful to possess a firearm, in and

affecting interstate and/or foreign commerce, after having previously been convicted of a crime

punishable by imprisonment for a term exceeding one year.

          4.   Pursuant to 21 U.S.C. §§ 841(a)(l) and 84l(b)(l)(C), it is unlawful to knowingly

or intentionally distribute or possess with intent to distribute a controlled substance, including

heroin.

                       FACTS IN SUPPORT OF PROBABLE CAUSE

      5.       On or about September 12, 2018, members of the ATF Task Force met with two

confidential informants (CI) for the purposes of purchasing heroin and the possible purchase of

firearms from HOLLAND. The Cls were equipped with a recording/monitoring device and a

video recording device that captured video of the inside of the Cls' vehicle. Those devices allowed

members of the ATF Task Force to contemporaneously monitor the Cls' interactions with

HOLLAND. The Cls and their vehicle were searched with negative results.             The Cls were

provided with pre-recorded United States Currency.

          6.   The Cls met HOLLAND at the Dover Downs Hotel and Casino, 1131 North

Dupont Highway, Dover, Delaware. At that location HOLLAND entered the Cis' vehicle and

exchanged United States Currency for a substance that later field tested positive for a detectable



                                                2
   Case 1:18-mj-00185 Document 2 Filed 10/09/18 Page 4 of 5 PageID #: 6




amount of heroin. During the meeting the Cls and HOLLAND also discussed the sale of firearms.

HOLLAND stated that he could acquire firearms for sale and that he would contact the Cls if he

could acquire one that day.

       7.      After the transaction the Cls returned to members of the ATF Task Force to tum

over the purchased heroin. At this time HOLLAND contacted the Cls via cellphone to inform

them that he did have a firearm for sale but that they would have to follow him to Milford,

Delaware for the transaction.

       8.      While under surveillance the Cls met with HOLLAND in Dover and then followed

HOLLAND to the parking lot of the Redner's Grocery Store, 28253 Lexus Drive, Milford,

Delaware.

       9.      While at the above location HOLLAND first met with an unknown subject, then

entered the Cls' vehicle, and subsequently removed a handgun that he carried in an article of

clothing. HOLLAND sold the Cls a Jennings .22 caliber handgun bearing serial #428800.

       I 0.    A review of HOLLAND's criminal history revealed that he has numerous felony

convictions in the State of Delaware. Those convictions include but are not limited to a conviction

for Possession With Intent to Deliver Cocaine in Kent County (Delaware) Superior Court on

November 9, 2007, in case# 0605016750, a crime punishable by a term of imprisonment exceeding

one year.

       11.     From my training and experience, your Affiant also knows that the above-

mentioned firearm was manufactured in a state other than Delaware such that its presence in

Delaware would have necessarily required it to cross state lines prior to coming into HOLLAND's

possession in Delaware. HOLLAND's possession of that firearm in Delaware and subsequent sale

of that fire arm to the Cls in Delaware therefore affected interstate and/or foreign commerce.



                                                3
   Case 1:18-mj-00185 Document 2 Filed 10/09/18 Page 5 of 5 PageID #: 7




       12.    Law enforcement officials determined that the amount of heroin purchased from

HOLLAND by the Cls was approximately 650 bags with an estimated weight of 4.55 grams. A

field test later confirmed that the substance HOLLAND sold to the Cls contained a detectible

amount of heroin.

                                           CONCLUSION

       13.    Based on the foregoing factual information, I submit that there is probable cause to

believe that the Defendant KENNETH HOLLAND has violated the SPECIFIED FEDERAL

OFFENSES indicated above. Therefore, I respectfully request that the Court issue a Criminal

Complaint charging those offenses.

                                                    Respectfully submitted,



                                                   ~.IL=w'.
                                                    SallyKeplin           ~
                                                    Special Agent
                                                    Bureau of Alcohol, Tobacco, Firearms and
                                                    Explosives



Sworn to and subscribed before me on this 9th day of October, 2018




                                               4
